Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jose Humberto Diaz petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his 28 U.S.C.A. § 2255 (West Supp.2013) motion. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court denied relief on the § 2255 motion on June 3, 2013. Accordingly, because the district court has recently decided Diaz’s case, we deny the mandamus petition as moot. We grant leave to pro*187ceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.